Citation Nr: 0628091	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-13 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 until 
November 1978 in the United States Navy and from June 1988 
until November 1989 in the United States Army.   

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   

In June 2006, the veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
a bilateral foot disability.  Essentially, he contends that 
his current foot condition is related to bilateral pes planus 
which existed prior to his initial entry into service.  He 
further contends that his currently diagnosed plantar 
fasciitis resulted from aggravation of his pes planus through 
the rigors of his service.  For the reasons set out below, 
the Board has determined that a remand is in order.  

The veteran's service medical records establish that he had 
bilateral pes planus at the time of his initial entry into 
service and that he was treated for plantar fasciitis during 
service.  The question before the Board becomes whether or 
not the veteran's foot-related complaints constitute an 
aggravation of his pre-service condition beyond the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2005).

The RO referred the veteran for a VA examination in April 
2003 in order to obtain competent medical evidence regarding 
possible aggravation of the veteran's preexisting bilateral 
foot condition.  However, the April 2003 VA examiner failed 
to provide a nexus opinion which addressed the critical 
question of aggravation.  There is not of record any other 
competent medical evidence on this subject.  For that reason, 
the Board has determined that an additional medical opinion 
is required.  

Accordingly, the case is REMANDED for the following action:

1.   VBA should refer the veteran's claims 
folder to an appropriate medical 
professional and request an opinion as to 
whether or not it is as least as likely as 
not that the veteran's current foot 
disability is related to his military 
service.  The reviewer should specifically 
indicate whether it is as least as likely 
as not that the veteran's preexisting foot 
disability was aggravated by service 
beyond its natural progression.  If the 
reviewing professional deems it to be 
necessary, the veteran should  be 
scheduled for an additional examination 
and/or diagnostic testing.  A report 
should be prepared and associated with the 
veteran's VA claims folder.

2.  Thereafter, after undertaking any 
additional evidentiary and/or procedural 
development which it deems to be 
necessary, VBA should readjudicate the 
veteran's claim.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence, and should be given reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



